MEMORANDUM **
Oscar Romero-Alarcon, his wife Nancy Lopez-Romero and their daughter, Alejan*894dra Romero-Lopez, natives and citizens of Mexico, petition pro se for review of a Board of Immigration Appeals’ (“BIA”) order summarily affirming an immigration judge’s (“IJ”) order denying their applications for cancellation of removal. We dismiss the petition for review.
We lack jurisdiction to review the IJ’s finding that none of the petitioners showed exceptional and extremely unusual hardship because it involves an exercise of discretion. See Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003).
The voluntary departure period was stayed, and that stay will expire upon issuance of the mandate. See Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the *894courts of this circuit except as provided by 9th Cir. R. 36-3.